11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Tray Don Goswick,                          * From the 132nd District Court
                                             of Scurry County
                                             Trial Court No. 10396.

Vs. No. 11-16-00274-CR                      * September 13, 2018

The State of Texas,                         * Opinion by Bailey, J.
                                              (Panel consists of: Willson, J.,
                                              Bailey, J., and Wright, S.C.J., sitting
                                              by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is reversed, and we render a judgment of
acquittal.